

117 HR 5200 IH: To direct the Department of Defense to designate an executive agent responsible for continuing education in strategic foreign languages, and for other purposes.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5200IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Department of Defense to designate an executive agent responsible for continuing education in strategic foreign languages, and for other purposes.1.Defense language continuing education program(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall coordinate with the Director of the Defense Intelligence Agency to designate an executive agent for commercially available advanced foreign language training to meet operational readiness requirements of the Department of Defense.(b)ElementsThe executive agent designated in subsection (a) shall be responsible for the following:(1)Developing policies, procedures, and curricula to allow for continuing language training when linguists transition to operational environments from education or training environments, such as the Defense Language Institute, the Defense Language and National Security Education Office, or service-based training.(2)Identifying the resourcing requirements necessary for each Armed Force to have access to the following foreign language training elements:(A)A foreign language and current culture training and maintenance virtual immersion program covering strategic languages (as designated by the Federal Government), with a range of multimedia materials including—(i)current and authentic copyrighted multimedia content (video, audio, print, etc.), in multiple genres, that have been cleared for legal use;(ii)foreign-originated newscasts and interviews with foreign speakers; and(iii)any other content determined by the executive agent to be necessary for personnel to acquire proper vocabulary, phraseology, and enhanced understanding of the nuances associated with foreign cultures.(B)Anytime accessibility, both online and via mobile device.(C)Training programs with success proven by previous partnerships with academic institutions in the United States or other departments and agencies of the Federal Government.(c)Reimbursement authorityNot later than 180 days after the date of the enactment of this Act, the executive agent, in coordination with the chief of each covered Armed Force, shall establish a procedure through which the Armed Force shall reimburse any organization of the Department of Defense that provides instruction under this section to members of that Armed Force for the costs of such instruction.(d)Covered Armed Force definedIn this section, the term covered Armed Force means the Army, Navy, Air Force, Marine Corps, and Space Force.